his reconsideration motion, may file a new notice of appeal once a written
                order resolving the reconsideration motion is entered. See NRAP 4(a)(4).
                            It is so ORDERED. 1




                                                                 k
                                                           Hardesty
                                                                       Arhen 4ater , J.



                                                                 ..‘   ,71/1#          , J.
                                                           Douglas


                                                                                           J.




                cc: Hon. Michael Montero, District Judge
                     Renard Truman Polk
                     Attorney General/Carson City
                     Pershing County Clerk




                      'In light of this order, we deny as moot appellant's February 19,
                2014, motion for disqualification and/or petition for rehearing.


SUPREME COURT
          OF
      NEVADA
                                                     2
(0) 194(71)